t c memo united_states tax_court richard a molsbee petitioner v commissioner of internal revenue respondent docket no filed date richard a molsbee pro_se miriam c dillard for respondent memorandum findings_of_fact and opinion wells judge petitioner seeks review of respondent’s determination that petitioner is not entitled to relief pursuant to sec_6015 and f with respect to petitioner’s joint income_tax liabilities for taxable years and 1all section references are to the internal_revenue_code in effect at all relevant times we must decide whether petitioner is precluded from raising the issue of relief from joint_and_several_liability for the taxable years in issue by reason of the doctrine_of res_judicata as set forth in sec_6015 and sec_1_6015-1 income_tax regs and alternatively if the court finds that petitioner is not so barred whether petitioner is entitled to relief under sec_6015 or f findings_of_fact some of the facts and certain exhibits have been stipulated the stipulation of facts received into evidence is incorporated herein by reference and those facts are so found at the time the petition was filed petitioner resided in florida during the years in issue and at all relevant times petitioner and brenda molsbee mrs molsbee were married and living together except during the time that mrs molsbee was incarcerated mrs molsbee was released from incarceration in early petitioner submitted for the years in issue a form_8857 request for innocent spouse relief that respondent received on date request for relief on date respondent sent to petitioner and mrs molsbee a notice_of_deficiency for the years in issue notice_of_deficiency on date petitioner and mrs molsbee filed a petition in the tax_court disputing the notice_of_deficiency and the case was docketed at docket no the previous case in the previous case petitioner and mrs molsbee sought a redetermination of the deficiencies respondent determined for the years in issue monica miller ms miller represented respondent in the previous case neither petitioner nor mrs molsbee was represented by counsel in the previous case on date respondent filed a motion for partial summary_judgment in the previous case partial summary_judgment motion petitioner and mrs molsbee raised the issue of sec_6015 relief from joint_and_several_liability in their response to the partial summary_judgment motion stating that richard a molsbee has no knowledge of money not reported and asks the court to declare him an innocent spouse status in the previous case ms miller engaged in settlement discussions with petitioner and with mrs molsbee as part of those discussions ms miller had a telephone conversation with petitioner regarding whether the facts supported petitioner’s being granted relief from joint_and_several_liability for the years in issue ms miller explained to petitioner why respondent felt that petitioner would not be entitled to relief from joint_and_several_liability stating that petitioner received checks from mrs molsbee’s companies and had substantial improvements made to his residence during the years in issue on date ms miller sent a letter to petitioner and mrs molsbee enclosing a proposed decision a proposed stipulation of settled issues a proposed stipulation of facts and exhibits and three boxes of exhibits ms miller stated in the date letter please note that the decision concedes that mr molsbee is not liable for the fraud additions on date ms miller sent a letter to petitioner and mrs molsbee enclosing a proposed decision on date the court denied respondent’s motion for partial summary_judgment petitioner mrs molsbee and ms miller signed a stipulated decision in the previous case decision the decision states in bold and underlined text that the fraud penalties apply to mrs molsbee only and that petitioner and mrs molsbee are liable for the deficiencies the court entered the decision on date and the decision was not vacated or appealed at the time she signed the decision mrs molsbee was aware of the possibility of sec_6015 relief from joint_and_several_liability because of her belief that her business partner’s husband had been granted such relief on date petitioner filed another form_8857 for the years in issue request for relief petitioner checked the boxes indicating that he was not divorced separated or living apart from mrs molsbee and he did not check the box to request separation of liability respondent determined that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 for the years in issue and on date sent petitioner the notice_of_determination during the years in issue petitioner and mrs molsbee had dollar_figure of construction work performed on their personal_residence residence petitioner knew that the funds for the construction work on the residence came from mrs molsbee’s company the construction work resulted in the size of their residence almost tripling from big_number square feet to big_number square feet the residence is situated on acres of land and worth approximately dollar_figure during the years in issue petitioner performed work for mrs molsbee’s company for which he was compensated during the years in issue mrs molsbee paid petitioner’s living_expenses and petitioner acquired a chevrolet truck during petitioner acquired a new bass boat petitioner has a high school diploma and has a captain’s license and a pilot’s license mrs molsbee has an associate’s degree and is licensed as a real_estate broker and real_estate appraiser during the years in issue petitioner and mrs molsbee maintained a joint checking account from which petitioner’s and mrs molsbee’s living_expenses were paid petitioner and mrs molsbee both had access to the joint checking account and mrs molsbee handled the household finances petitioner was raised in a household where his mother handled the finances so he thought that mrs molsbee should do so also petitioner continues to choose that mrs molsbee handle the household finances and she continues to do so petitioner has not been abused by mrs molsbee petitioner did not allege or submit any evidence as to personal physical or mental health problems petitioner performed physical labor during the years in issue petitioner did not submit evidence of current household_income and expenses sec_6015 opinion we must first decide whether petitioner is precluded from raising the issue of relief from joint_and_several_liability for the years in issue by the doctrine_of res_judicata as set forth in sec_6015 and sec_1_6015-1 income_tax regs under the judicial doctrine_of res_judicata when a court of competent jurisdiction enters a final judgment on the merits of a cause of action the parties to the action are bound by every matter that was or could have been offered and received to sustain or defeat the claim 333_us_591 see gustafson v commissioner 97_tc_85 the doctrine_of res_judicata serves to promote judicial economy and the repose of disputes by precluding repetitious lawsuits gustafson v commissioner supra pincite because federal income taxes are determined on an annual basis each year is a separate cause of action and res_judicata is applied to bar subsequent proceedings involving the same tax_year commissioner v sunnen supra pincite 91_tc_14 sec_6015 modifies the common_law doctrine_of res_judicata with regard to claims for relief from joint_and_several_liability sec_6015 provides sec_6015 credits and refunds -- res_judicata --in the case of any election under subsection b or c or of any request for equitable relief under subsection f if a decision of a court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the qualification of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not apply if the court determines that the individual participated meaningfully in such prior proceeding under common_law principles of res_judicata a taxpayer who was a party to a prior proceeding for the same taxable_year would be barred from seeking relief from joint_and_several_liability whether or not the claim had been raised as an issue in the prior proceeding sec_6015 alters that result by providing an individual cannot make an election under sec_6015 or c for any taxable_year that is the subject of a final court decision unless the individual’s qualification for relief under sec_6015 or c was not an issue in the prior court_proceeding and the individual did not participate meaningfully in the prior proceeding 116_tc_272 sec_1_6015-1 income_tax regs provides the following e res_judicata and collateral_estoppel --a requesting spouse is barred from relief from joint_and_several_liability under sec_6015 by res_judicata for any_tax year for which a court of competent jurisdiction has rendered a final_decision on the requesting spouse’s tax_liability if relief under sec_6015 was at issue in the prior proceeding or if the requesting spouse meaningfully participated in that proceeding and could have raised relief under sec_6015 a requesting spouse has not meaningfully participated in a prior proceeding if due to the effective date of sec_6015 relief under sec_6015 was not available in that proceeding also any final decisions rendered by a court of competent jurisdiction regarding issues relevant to sec_6015 are conclusive and the requesting spouse may be collaterally estopped from relitigating those issues there is no dispute that the traditional prerequisites for the application of the doctrine_of res_judicata are present petitioner was a party to the previous case in the tax_court which was a deficiency action that petitioner and mrs molsbee brought to dispute the deficiencies respondent determined for their taxable years and the same taxable years in issue in the instant case the tax_court proceeding was initiated on date well after the date effective date of sec_6015 petitioner raised his claim for relief from joint_and_several_liability under sec_6015 as a defense in the previous case the decision in the previous case is final accordingly the only question remaining is whether the exception to the principle of res_judicata in sec_6015 applies petitioner was aware of the possibility of relief from joint_and_several_liability at least months before the petition was filed in the previous case as evidenced by the fact that during date he initially filed the request for relief at trial mrs molsbee admitted that the issue of petitioner’s eligibility for relief from joint_and_several_liability was raised in the previous case also in his reply petitioner admits that he and mrs molsbee raised the issue of relief from joint_and_several_liability in the previous case in their response to the commissioner’s partial summary_judgment motion petitioner and mrs molsbee in their response to the partial summary_judgment motion in the previous case specifically requested that petitioner be granted sec_6015 relief alleging that petitioner had no knowledge of the unreported funds indeed mrs molsbee admitted that at the time she signed the stipulated decision in the previous case she was aware of the possibility of relief from joint_and_several_liability because of her belief that her business partner’s husband had been granted relief moreover petitioner discussed the issue with respondent’s counsel in the previous case while petitioner disputes that he spoke to ms miller we accept ms miller’s testimony that petitioner engaged in settlement discussions with her ms miller testified that she explained to petitioner that he would not be entitled to relief from joint_and_several_liability because he received checks from mrs molsbee’s companies and had substantial improvements made to his residence during the years in issue additionally the stipulated decision in the previous case explicitly states that the fraud penalties apply to mrs molsbee only and that petitioner and mrs molsbee are liable for the deficiencies we conclude on the basis of the record that sec_6015 relief was raised as an issue in the previous case and that petitioner meaningfully participated in the previous case on the basis of the foregoing we hold that petitioner is barred under sec_6015 from raising the issue of sec_2petitioner did admit that he spoke with one female employee of respondent concerning the tax_liabilities for the years in issue 3this case does not present the type of special circumstances that may overcome the bar of res_judicata such as those present in the case of trent v commissioner tcmemo_2002_285 in trent the taxpayer was precluded by an apparent misunderstanding on her part and on the part of an appeals officer from raising her claim to relief from joint liability in the prior proceeding petitioner was not so precluded and indeed after raising the issue entered into a stipulated decision that both he and mrs molsbee are liable for the deficiencies set forth in the decision relief we therefore need not reach the issue of whether petitioner qualifies for relief under sec_6015 or f we have considered all of the issues raised by the parties and to the extent they are not discussed herein we conclude that they are without merit unnecessary to reach or moot to reflect the foregoing decision will be entered for respondent
